Citation Nr: 0737842	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  04-20 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral vision 
disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a sinus disability, 
to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a bilateral elbow 
disability, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a headache 
disability, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for insomnia, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1981 to July 1992.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision by the Seattle, Washington RO.

The matters of entitlement to service connection for insomnia 
and fatigue are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  The veteran has refractive error which pre-existed 
service; superimposed visual loss due to disease or injury is 
not shown; his complaints of blurred vision have been 
associated with a diagnosed headache disorder. 

3.  A chronic sinus disorder was not manifested in service; 
there is no competent evidence that the veteran has a chronic 
sinus disorder; and it is not shown that the veteran has 
objective indications of an undiagnosed disability manifested 
by sinus problems.

4.  A bilateral elbow disorder was not manifested in service, 
and there is no competent evidence of a nexus between the 
bilateral elbow strain diagnosed and the veteran's service. 
5.  A chronic headache disorder was not manifested in 
service; the veteran's tension headaches are a known clinical 
entity and are not shown to be related to his service.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral vision disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5017 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2007). 

2.  Service connection for a sinus disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5017 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2007).

3.  Service connection for a bilateral elbow disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5017 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2007).

4.  Service connection for a headache disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5017 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

April 2001, October 2001, and April 2002 letters (prior to 
the decision on appeal) informed the veteran of the 
information required of him to enable VA to obtain evidence 
in support of the claims, the assistance that VA would 
provide to obtain evidence and information in support of the 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  He was also 
advised to submit evidence in his possession.  Via November 
2005 correspondence, he was provided additional notice and 
advised of the evidence and information necessary to 
substantiate the claims.  March 2006 correspondence provided 
notice regarding disability ratings and effective dates of 
awards.  See Dingess, supra.  An April 2004 statement of the 
case (SOC) and March 2007 supplemental SOC (SSOC) explained 
what the evidence showed and why the claims were denied, 
provided the text of applicable regulations, including those 
pertaining to the VCAA, and (March 2007 SSOC) readjudicated 
the matter after notice was provided and the veteran had 
opportunity to respond.  

Regarding VA's duty to assist, it appears that some of the 
veteran's service medical records (SMRs) are lost.  He was 
advised of this, and while attempts at reconstruction (with 
the veteran's assistance) have resulted in some records being 
located, the file still does not include any records beyond 
1988.  As all available avenues to secure the records appear 
to have been exhausted, further development  to obtain the 
records would be futile.  The Board recognizes that 
consequently there is an enhanced VA duty to assist in 
development to substantiate the veteran's claims.  VA has 
obtained all pertinent/identified records that could be 
obtained, and arranged for the veteran to be examined.  The 
veteran has not identified any pertinent records that are 
outstanding.  VA's duty to assist is met.  It is not 
prejudicial for the Board to proceed with appellate review.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   

II. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Compensation may be 
paid to any Persian Gulf War veteran "suffering from a 
chronic disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  
These may include, but are not limited to, muscle pain, joint 
pain, neurologic signs or symptoms, and symptoms involving 
the respiratory system.  See 38 C.F.R. § 3.317(b).  The 
chronic disability must have manifested either during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011, and must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  Objective 
indications of a chronic disability include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) irritable bowel 
syndrome (IBS); or (4) any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 
§ 1117(d) warrants a presumption of service-connection.  
38 C.F.R. § 3.317(a)(2)(i).  To date, VA has identified only 
three illnesses as medically unexplained chronic multi-
symptom illnesses, listed in 38 C.F.R. § 3.317 (B): Chronic 
fatigue syndrome, fibromyalgia, and IBS as currently meeting 
this definition.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Accordingly, under these regulations, service connection may 
be granted on a presumptive basis if there is evidence (1) 
that the claimant is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic multi- 
symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, or IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).
III. Analysis

a. Vision Disability

The veteran contends that he has a vision disability that is 
related to his service to include as due to an undiagnosed 
illness related to his service in the Persian Gulf.

The veteran's service enlistment examination revealed 
bilateral refractive error.  His uncorrected visual acuity 
was 20/200, bilaterally, and his corrected visual acuity was 
20/20.  In an associated medical history report, he indicated 
that he wore glasses.  A February 1983 ophthalmology record 
notes that the veteran was a welder and that he reported a 
sudden onset of eye pain that woke him from his sleep the 
night before.  He had mild photophobia.  The assessment was 
ultraviolet keratitis secondary to welding.  A record dated 
the following day indicated that it had resolved.  He was 
advised to wear his welding helmet at all times.  In October 
1984, he reported that he had pain and burning from a welding 
burn for the past three days.  The assessment was early 
conjunctivitis.  In September 1984, he reported that he was 
in a fist fight and that he had been punched in the left eye.  
He complained of blurred vision. 

On January 2002 VA examination, the veteran reported that he 
had blurred vision only during periods when he had headaches.  
He indicated that the vision problems resolved when the 
headaches resolved.  Ophthalmologic examination revealed 
corrected visual acuity of 20/20.  The impression was 
corrected 20/20 visual acuity with a history of blurred 
vision associated with headaches.  

On February 2002 VA Persian Gulf Registry examination, the 
physician concurred with the VA examiner's assessment.

On January 2007 VA eye examination, the veteran reported a 
four year history of vision problems not due to injury.  He 
reported that his eyes had a tendency to unfocus when he was 
tired and he added that he could shake it off with 
concentration.  He also complained of pain and distorted 
vision.  He indicated that these symptoms occurred when he 
watched television, and that he had to relax for the symptoms 
to resolve.  There was no functional impairment.  Examination 
of the eyes was normal.  The veteran's uncorrected visual 
acuity was 20/200, bilaterally, and his corrected visual 
acuity was 20/20.  He did not have diplopia.  The 
ophthalmologist found no pathology to render a diagnosis.  

Refractive error, of itself, is not a compensable disability.  
See 38 C.F.R. § 3.303(c).  However, loss of visual acuity due 
to disease or injury may be compensated.  Notably, VA 
examinations in 2002 and 2007 have not found any visual 
impairment due to disease or injury of the eye.

While the veteran was seen in service for eye pain and 
burning, and keratitis and conjunctivitis were diagnosed, 
these appear to have resolved since there is no evidence of 
such disability postservice.  In the absence of proof of a 
present disability, there is no valid claim of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

Addressing the contention that the veteran has visual 
impairment (blurring) due to undiagnosed illness, it is 
noteworthy that two VA physicians have linked such complaints 
to his headaches.  Since the veteran's bilateral visual 
disorder is linked to a known clinical diagnosis, the 
provisions of 38 U.S.C.A. § 1117 (pertaining to undiagnosed 
illnesses) do not apply.

b. Sinusitis

The veteran's SMRs reflect that in August 1981 he had 
multiple complaints that included a stuffy nose.  He reported 
that these had been ongoing for five days.  The assessment 
was sinusitis associated with a cold.  The following month he 
again complained of sinus congestion; the assessment was 
cold.  In January 1985, his complaints included a runny nose.  
He indicated that his symptoms had been present for one week.  
There was sinus tenderness and the impression was to rule out 
a viral problem.  Later SMRs in the claims file do not 
mention sinusitis.

A December 1999 VA record notes that the veteran sought 
treatment for headaches.  The physician indicated that the 
veteran had a CT scan of his head at a private hospital prior 
to going to VA and that the findings were normal.  The 
veteran reportedly never had sinusitis, per se, but the 
physician stated that sinus etiology could not be ruled out, 
and that it was possible as the veteran changed his living 
conditions around the time his headaches started.  A CT scan 
of the sinuses was planned to determine if there was 
obstructive sinus disease on the left side.

On January 2002 VA examination, the veteran denied having any 
sinus problems.  He also indicated that he had no complaints 
or history of frequent sinus infections.  A CT scan of the 
sinuses revealed no abnormalities.  The impression was that 
the veteran had normal sinuses.  

On February 2002 Persian Gulf Registry examination, the 
physician agreed with the VA examiner's impression.  

On January 2007 VA examination, the veteran reported that he 
suffered from a sinus disorder since 1992.  He complained of 
constant sinus problems that interfered with breathing 
through his nose, but that it did not cause functional 
impairment.  On examination there was no sinus tenderness or 
sinusitis.  The nasal septum was midline and there was no 
posterior pharyngeal erythema.  X-rays revealed normal 
sinuses.  The impression was that there was no sinus 
pathology to render a diagnosis.  

Although the veteran had one episode of sinusitis in service, 
there is no postservice diagnosis for such disability.  VA 
treatment records and examinations revealed no objective 
evidence of sinusitis.  CT scans and X-rays of the sinuses 
were normal.  Consequently, in the absence of proof of a 
present disability, there is no valid claim of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

Regarding whether the veteran may have an undiagnosed illness 
manifested by sinus problems, there is no competent medical 
evidence to support this theory of entitlement.  VA treatment 
records note the veteran denied sinus problems.  On January 
2002 VA examination, he denied having complaints or history 
of sinus problems.  Only on his most recent VA examination in 
2007 did he assert that he had constant problems breathing 
from his nose (which he considered a sign of sinus problems) 
alleged as ongoing since 1992.  Significantly, physicians 
found no signs or symptoms of a chronic disability, diagnosed 
or otherwise.  Given the inconsistencies in the veteran's 
accounts of his medical history and complaints over the 
years, his more recent representations that he has had 
continuous sinus symptoms since service are deemed not 
credible.  As there is no objective evidence of chronic sinus 
disability, service connection for such disability on the 
basis that sinus symptoms are due to an undiagnosed illness 
is not warranted.

A preponderance of the evidence is against this claim, and it 
must be denied.

c. Bilateral Elbow Disorder

The veteran contends that he has a bilateral elbow disorder 
related to service to include as due to an undiagnosed 
illness related to his service in the Persian Gulf.

The veteran's available SMRs are silent for elbow complaints, 
findings, or diagnosis.  

On January 2002 VA examination, the veteran reported that he 
had achy elbow joints since service, and that he could not 
recall any specific injury to his elbows.  He denied having 
any swelling in his elbows.  Upon examination of the 
veteran's elbows, the physician's impression was that they 
were normal.  

On February 2002 VA Persian Gulf Registry examination, the 
assessment was that the veteran had bilateral elbow 
discomfort due to mild chronic bilateral elbow strain.

On January 2007 VA examination, the veteran reported gradual 
elbow pain in service.  He complained of weakness, lack of 
endurance, locking pain on both elbows, and aching pain that 
resolved with rest.  On examination, there was slight 
tenderness of the elbows, but the range of motion was full.  
X-rays of both elbows were normal.  The diagnosis was 
bilateral elbow strain based on subjective complaints of 
intermittent elbow pain with lifting and objective evidence 
of elbow tenderness.  
A bilateral elbow disorder was not manifested in service.  
The earliest diagnosis of a disorder was in February 2002, 
when a VA physician diagnosed chronic bilateral elbow 
strains.  Notably, a lengthy time interval between service 
and the earliest postservice documentation of complaints or 
findings of a disability for which service connection is 
sought is, of itself, a factor weighing against a finding of 
service connection.  See Maxson v. Gober, 230 F. 3d 1330 
(Fed. Cir. 2000).  There is no competent (medical) evidence 
of a nexus between the veteran's bilateral elbow strain and 
his service.  

As the veteran's complaints of bilateral elbow pain are 
linked to a clinical diagnosis (elbow strain) the fall 
outside the purview of the "undiagnosed illness" 
presumptive provisions, and 38 U.S.C.A. § 1117 does not 
apply.

d. Headache Disorder

The veteran's SMRs show that in July 1986, he had multiple 
physical complaints that included a headache.  He indicated 
that the symptoms had been present for three days.  The 
impression was viral URI (upper respiratory infection).

A December 1999 VA treatment record notes that the veteran 
reported a four year history of migraine headaches.  He 
indicated that his headaches were left-sided and he 
attributed them to a change in glasses six months earlier.  
He added that possible triggers were emotional stress and 
possibly bending over.  The impression was left-sided 
headaches, rule out obstructive sinus disease.  

On January 2002 VA examination, the veteran reported that his 
headaches began sometime around 1995 and that they occurred 
two to three times a month.  He denied associated nausea or 
vomiting.  The impression was recurrent muscular tension 
headaches.  

On February 2002 VA Persian Gulf Registry examination, the 
physician agreed with the VA examiner's impression.  

On January 2007 VA examination, the veteran reported that he 
has had headaches since 1992 and that they occurred behind 
both eyes.  He denied photophobia, phonophobia, nausea, or 
vomiting.  The diagnosis was tension headaches based on 
subjective complaints of intermittent headaches behind the 
eyeballs; objectively, the cranial examination was normal.  

The headaches noted in service were associated with an acute 
respiratory illness, and resolved; a chronic headache 
disorder was not manifested in service.  There is no 
postservice evidence of a headache disorder entity until 
1999, at which time the veteran reported that he had only 
been having headaches for four years.  And on 2002 VA 
examination, he reported that his headaches began in 1995 
(three years postservice).  Notably, the only clinical 
occasion when he reported the onset of headaches in service 
was on 2007 VA examination.  In light of his conflicting 
prior histories, that recent effort to establish continuity 
of headache symptoms since service by history is not 
credible.  There is no competent evidence that the veteran's 
headache disorder, diagnosed as tension headaches, is related 
to his military service.  And because the headaches are 
attributed to a known clinical diagnosis, the for undiagnosed 
illness presumptive provisions of 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317 do not apply.  

The preponderance of the evidence is against this claim, and 
it must be denied.


ORDER

Service connection for bilateral vision disability, including 
as due to undiagnosed illness, is denied.

Service connection for a sinus disability, including as due 
to undiagnosed illness, is denied.

Service connection for a bilateral elbow disability, 
including as due to undiagnosed illness, is denied.

Service connection for a headache disability, including as 
due to undiagnosed illness, is denied.


REMAND

The Board finds that additional development is needed 
regarding the claim seeking service connection for insomnia.  
Insomnia has been diagnosed by a VA examiner.  Another VA 
examiner has indicated that the veteran's problems with sleep 
are a symptom of a psychiatric disorder.  The record is not 
clear as to whether the veteran's insomnia is a clinical 
entity, a symptom of another underlying (nonservice-
connected) disability, or due an undiagnosed illness.  
Consequently, an examination to resolve this matter is 
necessary.  Furthermore, there is medical evidence that 
suggests the veteran's fatigue is related to his insomnia.  
In view of the possible nexus between the two, the claim of 
service connection for fatigue is inextricably intertwined 
with the claim seeking service connection for insomnia, and 
consideration of this matter must be deferred pending a 
determination on the service connection for insomnia claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be examined by an appropriate 
physician to determine the nature and 
likely etiology of his insomnia.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Based on review of the 
claims file and examination of the 
veteran the physician should opine (1) 
whether the veteran's insomnia is at 
least as likely as not (a 50 percent or 
greater probability) a chronic disability 
entity in and of itself or if it a 
manifestation of an underlying 
disability; and (2) if it is a chronic 
disability entity, is it (i) due to a 
known clinical entity, (ii) related to 
complaints noted in service (or otherwise 
related to service), or (iii) due to an 
undiagnosed illness.   

2.  The RO should then readjudicate these 
claims.  If either remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his 
representative opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


